DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  However, a portion of the information disclosure statement filed on February 13, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The abstract translation of JP 2015-0225376 is unintelligible.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “storage controller configured to control” in claims 2 and 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sela et al, U.S. Patent 11,088,845.

As per claim 1, it is taught of a storage system comprising:
a host device (assembly/server) including a host processor and a secure element (vehicle subsystems/storage host device) distinguished (only an authorized entity can change the partition, col. 7, lines 47-52) from the host processor (col. 11, lines 55-58; col. 12, lines 3-15; and col. 15, lines 23-31); and
a storage device controlled by the host device, the storage device (replay protected memory block “RPMB” in non-volatile memory, col. 17, lines 23-25) including a first memory area (RPMB region) accessed by the host processor, and a second memory area distinguished from the first memory area and accessed by the secure element (the teachings disclose of a plurality of RPMB regions, an individual RPMB region associated with a corresponding vehicle system (col. 17, lines 45-47).  It is being interpreted by the Examiner that the RPMB regions are “distinguished memory areas” that are accessed by specific component (i.e. host processor and secure element) since that they have a corresponding write key, write counter, and read, see col. 17, lines 47-48),
wherein the host processor includes a first replay protected memory block (RPMB) key and a first RPMB counter that are associated with a first RPMB sub-system for the host processor (col. 10, lines 31-42 and col. 12, lines 14-31),
wherein the secure element includes a second RPMB key and a second RPMB counter that are associated with a second RPMB sub-system for the secure element (col. 10, lines 31-42 and col. 12, lines 14-31),
wherein the first memory area includes a third RPMB key, a third RPMB counter and a first data space that are associated with the first RPMB sub-system for the host processor (col. 10, lines 47-60 and col. 12, lines 39-52), and
wherein the second memory area includes a fourth RPMB key, a fourth RPMB counter and a second data space that are associated with the second RPMB sub-system for the secure element (col. 10, lines 47-60 and col. 12, lines 39-52).
As per claim 2, it disclosed wherein the storage device further includes: a storage controller configured to control access to the first memory area and the second memory area (col. 10, lines 13-19 and col. 17, lines 45-48).
As per claim 3, it is taught wherein: the host device further includes a first pin connected in common to the host processor and the secure element, the storage device further includes a second pin connected to the storage controller, and the storage system further includes a first interface disposed between the first pin and the second pin (col. 5, lines 1-4; col. 10, lines 13-19; and col. 17, lines 45-48).
As per claim 4, it is disclosed wherein the storage device further includes: a first storage controller configured to control access to the first memory area: and a second storage controller distinguished from the first storage controller and configured to control access to the second memory area (col. 4, lines 29-31; col. 10, lines 13-19; and col. 17, lines 45-48).
As per claim 5, it is taught wherein: the host device further includes a first pin connected in common to the host processor and the secure element, the storage device further includes a second pin connected in common to the first storage controller and the second storage controller, and the storage system further includes a first interface disposed between the first pin and the second pin (col. 5, lines 1-4; col. 10, lines 13-19; and col. 17, lines 45-48).
As per claim 6, it is disclosed wherein: the host device further includes a first pin connected to the host processor, and the storage device further includes a second pin connected to the first storage controller, 34the host device further includes a third pin connected to the secure element, and the storage device further includes a fourth pin connected to the second storage controller, and the storage system further includes a first interface disposed between the first pin and the second pin, and a second interface disposed between the third pin and the fourth pin (col. 5, lines 1-4; col. 10, lines 13-19; and col. 17, lines 45-48).
As per claim 7, it is taught wherein the first interface and the second interface are based on different protocols (various vehicle subsystem communication protocols and different wireless network protocols suggested)(col. 12, lines 3-15 and col. 15, lines 28-35).
As per claim 8, it is disclosed wherein: a value of the first RPMB key and a value of the third RPMB key are equal to each other, and a first count value of the first RPMB counter and a third count value of the third RPMB counter are equal to each other (col. 10, lines 47-64 and col. 12, lines 39-52).
As per claim 9, it is taught wherein: a value of the second RPMB key and a value of the fourth RPMB key are equal to each other, and a second count value of the second RPMB counter and a fourth count value of the fourth RPMB counter are equal to each other (col. 10, lines 47-64 and col. 12, lines 39-52).
As per claim 10, it is disclosed wherein: a value of the first RPMB key and a value of the second RPMB key are different from each other, and a first count value of the first RPMB counter and a second count value of the second RPMB counter are different from each other (col. 7, lines 47-52; col. 10, lines 31-42; and col. 12, lines 14-31).
As per claim 11, it is taught wherein: a value of the third RPMB key and a N value of the fourth RPMB key are different from each other, and a third count value of the third RPMB counter and a fourth count value of the fourth RPMB counter are different from each other (col. 7, lines 47-52; col. 10, lines 47-60; and col. 12, lines 39-52).
As per claim 12, it is disclosed wherein the storage device includes a plurality of nonvolatile memories (col. 5, line 65 through col. 6, line 4 and col. 17, lines 45-48).
As per claim 13, it is taught wherein the first memory area and the second memory area are included in a same nonvolatile memory of the plurality of nonvolatile memories (col. 5, line 65 through col. 6, line 4 and col. 17, lines 45-48).
As per claim 14, it is disclosed wherein the first memory area and the second memory area are included in different nonvolatile memories of the plurality of nonvolatile memories (col. 5, line 65 through col. 6, line 4 and col. 17, lines 45-48).
As per claim 15, it is taught wherein the storage device is an embedded multi-media card (eMMC) or a universal flash storage (UFS)(col. 13, lines 1-9).
As per claim 16, it is disclosed of a method of operating a storage system including a host device (assembly/server) and a storage device, the host device including a host processor and a secure element (vehicle subsystems/storage host device) distinguished (only an authorized entity can change the partition, col. 7, lines 47-52) from each other (col. 11, lines 55-58; col. 12, lines 3-15; and col. 15, lines 23-31), the storage device (replay protected memory block “RPMB” in non-volatile memory, col. 17, lines 23-25) being controlled by the host device and including a first 36memory area and a second memory area distinguished from each other (the teachings disclose of a plurality of RPMB regions, an individual RPMB region associated with a corresponding vehicle system (col. 17, lines 45-47).  It is being interpreted by the Examiner that the RPMB regions are “distinguished memory areas” that are accessed by specific component (i.e. host processor and secure element) since that they have a corresponding write key, write counter, and read, see col. 17, lines 47-48), the method comprising:
separately forming a first replay protected memory block (RPMB) sub-system for the host processor and a second RPMB sub-system for the secure element such that the host processor includes a first RPMB key and a first RPMB counter that are associated with the first RPMB sub-system for the host processor (col. 10, lines 31-42 and col. 12, lines 14-31), the secure element includes a second RPMB key and a second RPMB counter that are associated with the second RPMB sub-system for the secure element (col. 10, lines 31-42 and col. 12, lines 14-31), the first memory area accessed by the host processor includes a third RPMB key, a third RPMB counter and a first data space that are associated with the first RPMB sub-system for the host processor (col. 10, lines 47-60 and col. 12, lines 39-52), and the second memory area accessed by the secure element includes a fourth RPMB key, a fourth RPMB counter and a second data space that are associated with the second RPMB sub-system for the secure element (col. 10, lines 47-60 and col. 12, lines 39-52);
executing the first RPMB sub-system for the host processor based on the host processor, the first RPMB key, the first RPMB counter, the first memory area, the third RPMB key, the third RPMB counter and the first data space (col. 10, lines 47-64 and col. 12, lines 39-52); and
executing the second RPMB sub-system for the secure element based on the secure element, the second RPMB key, the second RPMB counter, the second memory area, the fourth RPMB key, the fourth RPMB counter and the second data space (col. 10, lines 47-64 and col. 12, lines 39-52).
As per claim 17, it is taught wherein the first memory area and the second memory area are controlled by a same storage controller (col. 10, lines 13-19 and col. 17, lines 45-48).
As per claim 18, it is disclosed wherein the first memory area and the second memory area are controlled by different storage controllers (col. 4, lines 29-31; col. 10, lines 13-19; and col. 17, lines 45-48).
As per claim 19, it is taught wherein the first memory area and the second memory area are accessed using a same interface (col. 10, lines 13-19 and col. 17, lines 45-48).
As per claim 20, it is disclosed wherein the first memory area and the second memory area are accessed using different interfaces (col. 4, lines 29-31; col. 10, lines 13-19; and col. 17, lines 45-48).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jean et al, US 2021/0334016 is relied upon for disclosing of using separate protected partitions for replay protected memory blocks, see paragraph 0025. 
Blodgett et al, US 2019/0013081 is relied upon for disclosing of an Initiator ID (IID) that has its own replay protected memory block region that utilizes a key and counter value, see paragraph 0059.
Lee, 2022/0091760 is relied upon for disclosing of each replay protected memory block having a unique key and write count value, see paragraph 0062.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431